IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  November 5, 2008
                                 No. 08-10542
                              Conference Calendar              Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee
v.

MAURICIO IVAN VERA-RODRIGUEZ

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:07-CR-93-1


Before DAVIS, STEWART, and DENNIS, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Mauricio Ivan Vera-
Rodriguez presents arguments that he concedes are foreclosed by United States
v. Gomez-Herrera, 523 F.3d 554, 557-64 (5th Cir.), petition for cert. filed (July 2,
2008) (No. 08-5226), which held that any disparity in sentencing between fast-
track and non-fast-track jurisdictions is a function of Congressional policy and
is not “unwarranted” under 18 U.S.C. § 3553(a)(6), and by United States v.
Rodriguez, 523 F.3d 519, 526-27 (5th Cir.), petition for cert. filed (June 30, 2008)


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 08-10542

(No. 08-5101), which held that the lack of a fast-track program does not result
in a violation of equal protection rights. See also United States v. Lopez-
Velasquez, 526 F.3d 804, 808 (5th Cir.), petition for cert. filed (July 25, 2008) (No.
08-5514). The appellant’s motion for summary disposition is GRANTED, and
the judgment of the district court is AFFIRMED.




                                          2